MaRtin, J.
delivered the opinion of the court.
The plaintiffclaimed the rescission of a contract made under the following circumstance.
The defendants are the natural children of her daughter, on whose death she made a contract, by which she recognized them as the natural children of their deceased mother, and stated that she and they had, for the sake of avoiding litigation, compromised and made a transaction with regard to certain slaves left by the plaintiff’s daughter, and their issue, by which the descendants, in their capacity of heirs to the deceased, ceded to the plaintiff the usufruct of two of the slaves during her natural life, and she renounced all her right to the remaining slaves, ten in number, in favor of the defendants, as natural children and heirs of her daughter.
The rescission was asked on the ground, that at the time of this contract, she had no other property, and therefore, it *114^as Void as a donation. Further, that there was such an error in the cause and consideration of the contract, that it was null and void; Louisiana Code, 1818,1827; it having been fa]se]y represented to her that the defendants, as natural children, were the forced heirs of her daughter, and would, in that capacity, recover all the slaves.
where a party enters into a contract for the purpose of avoid-toUCh¡mnthat°“?i-dr?n“ouia ciato thdrSUmoethwa as party^ 'aSs’ ún-der error of law, forwhich the contract cannot be rescinded.
Morgan, for appellant.
Ogden, for appellee.
There was judgment in favor of the defendants, and the plaintiff appealed.
The contract, the rescission of which is sought, was entered into in 1830, and must be regulated by the new Code. The under which it is alleged the plaintiff labored, was one °f ^if any error there was, viz: that the defendants, the illegitimate children of her daughter, could claim the succession of their mother, as her forced heirs,
The petitioner avers in the petition, that “ her only object . .. . . , „ or motive m making said contract, was for the purpose of ° Jr jr j avoiding litigation, respecting the title oí said slaves; they being claimed by the defendants, in 'their supposed quality of heirs to their mother.”
The Code expressly provides, that á contractmade for the purpose of avoiding litigation, cannot be rescinded for error of law, art. 1840, sec. 2.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.